Citation Nr: 1314850	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected residuals of gastrectomy and vagotomy for duodenal ulcer.

2.  Entitlement to an initial compensable disability rating for service-connected scar, right upper quadrant, residual of gastrectomy and vagotomy for duodenal ulcer. 
	

REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1951 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that, however, due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Boston, Massachusetts.  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

At the hearing, the Veteran and his representative raised the issue of entitlement to service connection for residuals of a cholecystectomy as secondary to his service-connected gastrectomy and vagotomy for duodenal ulcer.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased disability rating for service-connected residuals of gastrectomy and vagotomy for duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a scar in the upper right quadrant of his abdomen as a residual of his service-connected gastrectomy and vagotomy for duodenal ulcer that produces symptoms that are consistent with a painful scar.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for scar, right upper quadrant, residual of gastrectomy and vagotomy for duodenal ulcer, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in April 2009, prior to the initial adjudication of his claim for an increased disability rating for his service-connected residuals of gastrectomy and vagotomy for duodenal ulcer.  In the July 2009 rating decision, the RO granted service connection for scar residual in the right upper quadrant of the abdomen from the service-connected gastrectomy and vagotomy for duodenal ulcer and evaluated it as zero percent disabling.  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Consequently, since the Veteran's appeal is from the original evaluation upon the grant of service connection, the Board finds that that any deficiency in the original notice sent is not prejudicial to the Veteran as clearly the requirement for service connection were met.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in May 2009.   

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's scar residual from his service-connected gastrectomy and vagotomy for duodenal ulcer (hereafter "scar") was evaluated as noncompensable under Diagnostic Code 7805.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  As the Veteran filed his original claim for benefits in March 2009, the revised criteria apply. 

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.). A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation, which is the only rating assignable under the revised Diagnostic Code 7802. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id. 

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A maximum 30 percent disability rating is assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that, for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, the evaluation of any disabling effect(s) not considered in a rating provided under these diagnostic codes should be accomplished under an appropriate diagnostic code.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In the present case, the current VA treatment records are silent for any complaints of or treatment for the Veteran's scar.  At the VA examination in May 2009, the scar was noted upon examination and was noted to be well-healed; however, the examiner failed to indicate whether it was painful.

At the hearing in March 2013, however, the Veteran testified that the scar causes discomfort because it itches.  Although the Board acknowledges that itching is not the same as pain, it finds that the discomfort caused by an itching scar would be consistent with that caused by a mildly painful one.  Consequently, the Board finds that the Veteran's disability picture more nearly approximates that for a 10 percent disability rating under Diagnostic Code 7804.  Hence, a 10 percent disability rating under Diagnostic Code 7804 is warranted for the Veteran's scar.


ORDER

Entitlement to an initial increased rating in excess of 10 percent for service-connected scar, right upper quadrant, residual of gastrectomy and vagotomy for duodenal ulcer, is granted, subject to controlling regulations governing the payment of monetary benefits.


REMAND

The Board finds that remand of the Veteran's claim for an increased disability rating for his service-connected residuals of gastrectomy and vagotomy for duodenal ulcer is warranted for additional development.

Specifically the Board notes that, at the hearing held in March 2013, the Veteran appeared to testify that he has very loose bowels that move three times in a very short period.  At the last VA examination in May 2009, the Veteran actually reported that he had occasional constipation.  Consequently, it appears that the Veteran testified to a worsening of his disability since the last VA examination and a new VA examination is needed to determine the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Veteran's residuals of gastrectomy and vagotomy for duodenal ulcer are currently evaluated as 40 percent disabling under Diagnostic Code 7308.  A 40 percent evaluation is warranted for moderate symptoms, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.

A maximum 60 percent evaluation is warranted for severe symptoms, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia.  

There are various postgastrectomy symptoms which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as the "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia; those occurring from one to three hours after eating usually present definite manifestations of hypoglycemia.  38 C.F.R. § 4.111.

For the purposes of evaluating conditions of the digestive system, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Baseline weight means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

A review of the available VA treatment records from February 2008 through November 2012 fail to demonstrate any treatment for the Veteran's service-connected residuals of gastrectomy and vagotomy for duodenal ulcer.

Given the Veteran's complaints at the Board hearing in March 2013, however, the Board finds that a new VA examination should be provided to determine the current severity of this service-connected disability.  In conducting the examination, the examiner should be specifically asked to discuss whether the criteria for a 60 percent disability rating under Diagnostic Code 7308 are met.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the Veteran's claims file his medical records from the VA Medical Center in Boston, Massachusetts from December 2012 to the present.  

2.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA gastrointestinal examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected residuals of gastrectomy and vagotomy for duodenal ulcer.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should specifically discuss whether the Veteran's residuals of gastrectomy and vagotomy for duodenal ulcer is productive of severe symptoms and associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia.  (See discussion above regarding the appropriate standards to use in evaluating the Veteran's disability.)

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


